NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted January 21, 2020 *
                                Decided January 22, 2020

                                          Before
                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL B. BRENNAN, Circuit Judge

                       MICHAEL Y. SCUDDER, Circuit Judge
No. 19-2609

RYAN D. KRUEGER,                                   Appeal from the United States District
    Plaintiff-Appellant,                           Court for the Eastern District of
                                                   Wisconsin.

       v.                                          No. 19-C-1148

STATE OF WISCONSIN and PEGGY                       William C. Griesbach,
MILLER,                                            Judge.
     Defendants-Appellees.
                                        ORDER

       Ryan Krueger sued the state of Wisconsin and a family-court commissioner,
alleging violations of his right—which he says arises under the Americans with
Disabilities Act—to have an “advocate” accompany him during state-court proceedings.
The district court dismissed his complaint at screening, concluding that Krueger failed


       *
        The district court dismissed the complaint in this case at screening, see 28 U.S.C.
§ 1915(e)(2)(B), before any defendant appeared. The appellees are not participating in
the appeal. We have agreed to decide this case without oral argument because the brief
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-2609                                                                         Page 2

to state a claim upon which relief could be granted. See 28 U.S.C. § 1915(e)(2)(B).
Because intervening events have rendered the appeal moot, we vacate the district
court’s judgment and remand with instructions to dismiss.

        In his complaint, Krueger alleges that the state-court commissioner, at a hearing
in a paternity case, denied his request for “an advocate; a military disability and PTSD
specialist” to help him “level the court playing field.” This denial, he alleges, violated
Title II of the Act, which provides that “no qualified individual with a disability
shall…be excluded from participation in or be denied the benefits of the services,
programs, or activities” of a public entity, such as a court. 42 U.S.C. § 12132. Title II
includes a duty to provide reasonable accommodations for persons with disabilities.
See Tennessee v. Lane, 541 U.S. 509, 531–33 (2004) (describing duty regarding accessibility
of judicial services).

       Krueger filed his federal complaint only 16 days after the commissioner denied
his request. He asked the district court to “allow [him] to proceed in the [Wisconsin
state court] with an advocate” and asserted that the matter was urgent because he was
being prevented from seeing his children. The district court dismissed Krueger’s
complaint at screening for failing to state a claim upon which relief can be granted. The
court stated that he does not have an absolute right to “counsel or an advocate” under
the Act, noting that there is no such right in civil cases generally. Construing his
complaint as also requesting visitation with his children, the court reasoned that the
domestic-relations exception to subject-matter jurisdiction precluded its intervention.

       On appeal, Krueger argues that the district court misconstrued his complaint as
requesting a “court-appointed” advocate when he instead requested permission to
proceed with an advocate if he could obtain one, and, relatedly, that the Act requires
that he be allowed an advocate in his state-court proceedings.

        Recent developments render Krueger’s appeal moot, however. As Exhibit A to
his brief, Krueger attached a letter from the commissioner (dated 11 days after the
district court dismissed his case) stating that Krueger is “certainly entitled to have an
Advocate present” in court. The commissioner explained that during the earlier
hearing, she had assumed that Krueger’s request for an “advocate” (without any further
explanation from him) was for a court-appointed attorney.

       Krueger asserts that his “Case must [still] be fully redressed,” but he has already
received the relief he sought. A controversy must remain live throughout all stages of
No. 19-2609                                                                           Page 3

litigation in order for a federal court to exercise jurisdiction. See Already, LLC v. Nike,
Inc., 568 U.S. 85, 90–91 (2013). Here, the state court will allow him to have an advocate
of his choosing to assist him in navigating the proceeding. Although a defendant’s
voluntary cessation of the offending conduct does not always moot a controversy, in
this case, the state court explained that it simply misunderstood Krueger’s request, so
we have no reason to expect that it would resume the alleged violation of Krueger’s
rights. See id.

       We note that Krueger has two other appeals pending that relate to the same
underlying state-court case, and we therefore emphasize that our ruling here pertains
only to the question of his entitlement to have an advocate with him in court.

       Insofar as Krueger challenges the district court’s ruling that it lacked jurisdiction
over his claim requesting visitation with his children, the court properly invoked the
domestic-relations exception to federal subject-matter jurisdiction. See Struck v. Cook
Cty. Pub. Guardian, 508 F.3d 858, 859–860 (7th Cir. 2007); see also Jones v. Brennan,
465 F.3d 304, 306–07 (7th Cir. 2006).

       Accordingly, we vacate the district court’s judgment and remand with
instructions to dismiss as moot.